  1   Thomas H. Allen, State Bar #11160
      Cody D. Vandewerker, State Bar #33385
  2   David B. Nelson, State Bar #34100
      ALLEN BARNES & JONES, PLC
  3   1850 N. Central Ave., Suite 1150
      Phoenix, Arizona 85004
  4   Ofc: (602) 256-6000
      Fax: (602) 252-4712
  5   Email: tallen@allenbarneslaw.com
             cvandewerker@allenbarneslaw.com
  6          dnelson@allenbarneslaw.com

  7   Attorneys for Debtors

  8                                   UNITED STATES BANKRUPTCY COURT

  9                                           DISTRICT OF ARIZONA
 10   In re:                                                 CHAPTER 11

 11   PHILLIP J. HOOLEHAN and NICOLE M.                      Case No. 2:18-bk-13152-EPB
      HOOLEHAN,
 12                                                          MOTION FOR ENTRY OF FINAL
                           Debtors.                          DECREE CLOSING CASE
 13

 14                 Phillip J. Hoolehan and Nicole M. Hoolehan, debtors in the above-captioned bankruptcy
 15   case (“Debtors”), hereby request entry of a final decree closing this bankruptcy case (“Case”).
 16   The Debtors have substantially consummated the Debtors’ Plan of Reorganization Dated March
 17   5, 2019 [ECF No. 34] (“Plan”). On July 9, 2019, the Court entered the Order Confirming
 18   Debtors’ Plan of Reorganization Dated March 5, 2019 [ECF No. 64] (“Confirmation Order”).
 19   Since then, the Debtors have made all of the initial payments required under the Plan and are
 20   current on all quarterly fees due to the Office of the United States Trustee. No material motions
 21   or proceedings remain pending before the Court. Finally, the Debtors are current with all
 22   reporting requirements. The following Memorandum of Points and Authorities supports this
 23   request.
 24                            MEMORANDUM OF POINTS AND AUTHORITIES
 25            1.          On October 26, 2018 (“Petition Date”), the Debtors filed a voluntary petition for
 26   relief under Chapter 11 of the Bankruptcy Code.
 27            2.          On July 9, 2019, the Court entered the Confirmation Order. The Plan provides
 28   treatment for the following creditors: Administrative Claims; Priority Tax Claims; Class I

      {00201684 2}
Case 2:18-bk-13152-EPB             Doc 78 Filed 12/02/19 Entered 12/02/19 14:26:38              Desc
                                   Main Document     Page 1 of 3
  1   Secured Claims; and Class II General Unsecured Claims.

  2           3.      The Debtors have paid all Allowed Administrative Claims, or the parties have

  3   agreed to other payment terms. Debtors have made their New Value payments, as defined in the

  4   Plan.

  5           4.      The Debtors made the initial payments to the Internal Revenue Service, Arizona

  6   Department of Revenue, and the Illinois Department of Revenue on their allowed Priority Tax

  7   Claims.

  8           5.      The Debtors are current on the payments to the Class I Secured Claims of

  9   Santander, Capital One, and the Internal Revenue Service regarding their respective liens on the
 10   Debtors’ assets.
 11           6.      The Debtors are on track to pay the Class II General Unsecured Creditors in
 12   accordance with the Plan within one year of the Effective Date and have started making such
 13   payments.
 14           7.      Pursuant to the Plan, all property vested back to the Debtors upon the occurrence
 15   of the Effective Date on August 8, 2019.
 16           8.      The Plan has therefore been substantially consummated. See Antiquities of Nev. v.
 17   Bala Cynwyd Corp. (In re Antiquities of Nev.), 173 B.R. 926, 930 (B.A.P. 9th Cir. 1994).
 18           9.      As of the date of this Motion, the Debtors are current on all post-petition reports
 19   and fees.

 20       10.         No adversary proceeding or contested motion remains unresolved.

 21       11.         Under these circumstances, the Court should enter a final decree. See Moe v.

 22   Munding (In re Spokane Raceway Park, Inc.), No. EW-12-1659-PaJuTa, 2013 Bankr. LEXIS

 23   4594, at *9 (B.A.P. 9th Cir. Aug. 2, 2013).

 24       12.         Upon entry of the Order approving this Motion, the Debtors will file a final post-

 25   confirmation quarterly report and pay the appropriate quarterly fees to the United States Trustee.

 26             WHEREFORE, the Debtors request the Court enter an Order:

 27                   A.     approving this Motion;

 28                   B.     granting the Debtors a final decree closing this Case; and

      {00201684 2}                            -2-
Case 2:18-bk-13152-EPB        Doc 78 Filed 12/02/19 Entered 12/02/19 14:26:38                Desc
                              Main Document     Page 2 of 3
  1                  C.     for such other and further relief as the Court deems just and appropriate.

  2           DATED: December 2, 2019.

  3                                                 ALLEN BARNES & JONES, PLC

  4                                                 /s/ THA 11160
                                                    Thomas H. Allen
  5                                                 Cody D. Vandewerker
                                                    David B. Nelson
  6                                                 1850 N. Central Avenue, Suite 1150
                                                    Phoenix, AZ 85004
  7                                                 Attorneys for Debtors
  8   E-FILED on December 2, 2019 with the
      U.S. Bankruptcy Court and copies served
  9   via ECF notice on all parties that have
 10   appeared in the case.

 11   COPY mailed the same date via U.S. Mail to:

 12   Office of the U.S. Trustee
      230 N. First Avenue, Suite 204
 13   Phoenix, AZ 85003-1706
 14   Phil & Nicole Hoolehan
      34522 N. Scottsdale Road
 15
      Suite 120 PMB 424
 16   Scottsdale, AZ 85266
      Debtors
 17
      COPY e-mailed the same date to:
 18
      Larry L. Watson
 19   OFFICE OF THE U.S. TRUSTEE
      230 N. First Avenue, Ste 204
 20   Phoenix, AZ 85003-1706
      larry.watson@usdoj.gov
 21

 22   /s/ Melissa Morgan

 23

 24

 25

 26

 27

 28

      {00201684 2}                           -3-
Case 2:18-bk-13152-EPB       Doc 78 Filed 12/02/19 Entered 12/02/19 14:26:38               Desc
                             Main Document     Page 3 of 3
